     Case 2:15-cv-01382-KJM-DB Document 95 Filed 10/20/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KASEY F. HOFFMANN,                                No. 2:15-cv-1382 KJM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    LASSEN COUNTY, et al.,
14                       Defendants.
15

16
      KASEY F. HOFFMANN,                                No. 2:17-cv-1755 KJM DB P
17
                         Plaintiff,
18
             v.                                         ORDER
19
      MICHELE YDERRAGA,
20
                         Defendant.
21

22

23          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §
24   1983. Plaintiff has requested a second extension of time to file and serve oppositions to
25   defendants’ March 26, 2020 motions for summary judgment. Plaintiff states that the prison has
26   barred library access due to the COVID-19 pandemic. He contends that without library access he
27   cannot conduct meaningful legal research to oppose defendants’ motions.
28
     Case 2:15-cv-01382-KJM-DB Document 95 Filed 10/20/20 Page 2 of 4


 1          In an order filed September 21, 2020, this court first noted that plaintiff failed to establish
 2   good cause for an extension of time to “next year” as he requested. However, this court also
 3   found that it lacked sufficient information to rule on plaintiff’s motion. This court ordered
 4   defendants’ counsel to contact the litigation coordinator at the California Correctional Institution
 5   (“CCI”) to determine what sort of access prisoners in plaintiff’s housing unit have to legal
 6   research materials. Plaintiff was also given the opportunity to file a statement explaining what, if
 7   any, ability he has to obtain legal research materials.
 8          Both parties filed responses to the court’s September 21 order. Defendants explain that
 9   inmates at CMC1 have access to a paging system for legal materials. That system works as
10   follows. A staff member from the “education program” at CMC “tours each housing unit at least
11   once per day to gather requests from inmates for educational or legal library services.” In
12   between those tours, inmates may submit written requests for services. “If an inmate is in need of
13   legal research, they are able to submit a request for legal research and the legal librarian will
14   provide all relevant materials to the inmate via institutional mail.”2 (ECF No. 47 at 9.)
15          In his filing, plaintiff first argues that denying him physical access to the law library is
16   unconstitutional per se. It is not. See Bounds v. Smith, 430 U.S. 817, 821 (1977), limited in part
17   on other grounds by Lewis v. Casey, 518 U.S. 343, 354 (1996). Plaintiff next argues that he is
18   unable to conduct meaningful research using the paging system because he does not know what
19

20   1 Defendants address plaintiff’s access to legal materials at the California Men’s Colony (“CMC”)
     rather than CCI. Recent filings by plaintiff appear to have been sent from CMC. However,
21   plaintiff never informed the court of his change of address. The last change of address on file,
22   dated March 14, 2019, gave plaintiff’s address as CCI. Plaintiff is reminded that he must inform
     the court of any changes in his address. See E.D. Cal. R. 183(b). Plaintiff risks dismissal of this
23   action in the future if he fails to do so.

24   2 Defendants’ response relies upon an unsigned declaration of a Public Information Officer at
     CMC, Lieutenant John Hill. (See ECF No. 47 at 9-10.) When defendants’ counsel asked
25   Lieutenant Hill to sign the declaration for submission in the present cases, counsel was contacted
26   by Frank Perez, the Litigation Coordinator at CMC. Mr. Perez informed defendants’ counsel that
     Mr. Hill would not sign the declaration absent a “subpoena.” (ECF No. 47 at 9-11.) In order to
27   obtain a declaration regarding CMC’s procedures for prisoners to obtain legal research materials,
     this court will request a special appearance by the Office of the Attorney General to address t hat
28   matter.
                                                        2
     Case 2:15-cv-01382-KJM-DB Document 95 Filed 10/20/20 Page 3 of 4


 1   legal materials he requires and therefore cannot make specific requests for materials. Plaintiff
 2   states that when he had physical law library access he could ask inmate law clerks for assistance.
 3   Plaintiff further states that he is permitted to request “cases only.” (ECF No. 48.)
 4          The parties’ responses provide very different descriptions of the law library services
 5   available to plaintiff. Neither addresses issues raised in the other party’s response. Defendants
 6   state that plaintiff may request legal “research” on a certain subject, and the law librarian will
 7   provide “all relevant materials” on that subject. While “all relevant materials” is a very general
 8   description of what would be provided, there is no indication in defendants’ response that the
 9   materials are limited to cases or that plaintiff must provide citations to just what materials he is
10   seeking. With respect to plaintiff’s response, he fails to explain whether has made any requests
11   for legal materials and, if he has, what materials he was provided.
12          This court, again, finds it lacks sufficient information to rule on plaintiff’s motion. This
13   court will request a special appearance by the Office of the Attorney General to provide the court
14   with the necessary details regarding prisoners’ access to legal research materials at CMC. In
15   addition, this court requires additional information from plaintiff.
16          Accordingly, IT IS HEREBY ORDERED as follows:
17          1. The Clerk of the Court shall amend the docket to reflect plaintiff’s place of
18   incarceration and address as the California Men’s Colony. In addition, the Clerk of the Court is
19   directed to serve a copy of this order on Ms. Monica Anderson, Supervising Deputy Attorney
20   General, Office of the California Attorney General.
21          2. Within fourteen days of the filed date of this order plaintiff shall file a statement
22   explaining the following:
23                  (a) Whether he has requested legal research on a certain subject. If plaintiff has
24          made such a request, he must explain just what he received in response. If plaintiff has
25          not requested legal research on a certain subject, he must explain why he has not done so.
26                  (b) Why he believes he may only request cases from the law library.
27          3. Within fourteen days of the filed date of this order, the Office of the California
28   Attorney General shall file a statement with the following information, supported by a d eclaration
                                                         3
      Case 2:15-cv-01382-KJM-DB Document 95 Filed 10/20/20 Page 4 of 4


 1   signed by an official at CMC with relevant knowledge of current procedures for providing
 2   prisoners at CMC with legal materials:
 3                     (a) What specific legal research materials may an inmate be provided upon
 4            request? Solely cases? Other materials as well?
 5                     (b) Is there a limitation on the number of volumes or documents that an inmate
 6            may be provided in response to one request for legal research materials?
 7                     (c) If an inmate requested legal research on the subject of qualified immunity,
 8            what specific materials would he receive?
 9   Dated: October 19, 2020
10

11

12

13

14

15   DLB:9
     DB/prisoner-civil rights/hoff1382+1755.msj oppo eot(2).new
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  4
